Order filed November 3, 2011.




                                          In The

                          Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-11-00610-CV
                                     ____________

         DOWNTOWN PERFORMANCE MEDICAL CENTER, Appellant

                                             V.

   CANALES MORGAN, LLP, THE MORGAN LAW OFFICE, and GORDON
                MORGAN, Individually, Appellees


                          On Appeal from the 125th District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2009-44738


                                        ORDER

       Appellant’s brief was due September 30, 2011. No brief or motion for extension
of time has been filed.
       Unless appellant files a brief, and a motion reasonably explaining why the brief was
late, with the clerk of this court on or before November 28, 2011, the court will dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
                                          PER CURIAM